DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 1/28/2022.
         Claims 1-20 are currently pending.
         Claims 1 and 10 have been amended.
         Claims 18-20 are newly added.
          Claims 1, 10, and 20 are independent claims.
	
Response to Arguments
2.     Claim Objection:
        Regarding claim 10, applicant arguments have been fully considered and found persuasive. therefore, the examiner withdraws the objection to claim 10.  
3.      Claim Rejections - 35 USC § 102:        Regarding claim 10, the applicant argued that Yamamoto does not teach “the chuck disposed within a test site and remains within the test site”. The examiner respectfully disagrees.  At least in paragraph [0061] of Yamamoto describes that the wafer W is not loaded into the probe apparatus main body 2 (corresponding to the test sites 2A to 2D) and the chuck 55 is maintained in the probe apparatus main body 2; and in that state, the carrier C (or a wafer carrier) is transferred into the probe apparatus main body 2, the base 23 moves to a position at which the wafer W is transferred between the mounting table 21 for mounting thereon the carrier C and the first loader mechanism 30. Furthermore, even though the chuck 55 may be placed in and out the probe main body 2 or test sites 2A-2D, the chuck 55 disposed within the probe main body and must be remained in the test site for at least during the time of the wafer test operation.
           Regarding claim 14, the applicant argued that “the receptacle of claim 14 is part of the moveable carriage of claim 10. To the contrary, the carrier C of Yamamoto is not connected to the loader unit (1), which the Examiner contends teaches the recited moveable carriage. Therefore, Yamamoto fails to teach a moveable carriage having a receptacle for holding a plurality of wafers as recited in claim 14”. The examiner respectfully disagrees.  The receptacle in claim 14 is not part of the moveable carriage of claim 10. The receptacle in claim 14 is not defined in claim 10, it is never be defined as a part of the moveable carriage.

Claim Objection
4.       Claim 14 is objected to because of the following informalities:
          Regarding claim 14, “said receptacle” in line 1 lacks antecedent basis as the term “said receptacle” has not been recited previously.
Claim Rejections - 35 USC § 102 
5.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.      Claims 10-11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US. Pub. 2009/0212803; hereinafter “Yamamoto”).
          Regarding claim 10, Yamamoto discloses, in Figs. 1-18, a system (a probe apparatus as shown in Figs. 1-5) for aligning a wafer with a probe card assembly for testing, (see the abstract) comprising:           a chuck (55) disposed within a test site configured to hold a wafer (W) against a probe card assembly (63), wherein said chuck remains within the test site (paragraph [0061] describes a chuck 55 disposed within a probe main body 2 (equivalent to test sites 2A-2D in Fig. 5) and the chuck 55 is maintained in the probe apparatus main body 2. Furthermore, even though the chuck 55 may be placed in and out the probe main body 2 or test sites 2A-2D, the chuck must be remained within the probe main body 2 for at least during the time of the wafer test operation);           a movable carriage (1) for aligning said chuck while holding the wafer with the probe card assembly (see Figs. 6, 12-17, and see at least in paragraphs [066-080]) wherein said movable carriage comprises:            a first alignment assembly (32) for aligning the wafer rotationally;             a first robot (31) for placing the wafer (W) on said first alignment assembly (32) and moving the wafer from said first alignment assembly to a top surface of said chuck (55); and                 a second alignment assembly (35) for holding said chuck (55) and aligning said chuck with the wafer and for aligning the wafer on said chuck with the probe card assembly (see Figs. 1-5, 12-17 and at least in [066-080]).
          Regarding claim 11, Yamamoto discloses the system of claim 11, wherein said second alignment assembly comprises: a first alignment module (36a); and a second alignment module (35a) disposed on top of said first alignment module (see Fig. 18b).
       Regarding claim 14, Yamamoto discloses the system of claim 11, wherein said receptacle (a carrier C) comprises a receptacle for holding a plurality of wafers (wafers W, in Fig. 2).
       Regarding claim 15, Yamamoto discloses the system of claim 11, wherein said movable carriage further comprises: a plurality of cameras (38, 45) for aligning said chuck with the wafer.
       Regarding claim 16, Yamamoto discloses the system of claim 16, wherein said plurality of cameras (38, 45) are disposed on a retractable assembly (35a) to move said plurality of cameras toward and away from said second alignment assembly.
       Regarding claim 17, Yamamoto discloses the system of claim 11, wherein said movable carriage further comprises: a plurality of cameras for aligning said chuck and the wafer with the corresponding probe card assembly (see [0062-0064]).
Allowable Subject Matter
7.     a.  Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        b. The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “A system for testing a plurality of wafers, comprising: a two-dimensional array of wafer test sites, arranged vertically and horizontally, wherein each of said wafer test sites comprises: ….a movable carriage configured to move the wafer into and from any one of said wafer test sites and aligning to align the wafer with said probe card assembly, wherein said movable carriage comprises: a receptacle configured to hold the wafer before testing; a first alignment assembly configured to align the wafer rotationally; a first robot configured to retrieve the wafer from said receptacle and to place the wafer on said first alignment assembly and to move the wafer from said first alignment assembly to a of position above said chuck; and a second alignment assembly configured to move in at least an X/Y/Z direction to hold said chuck, to align said chuck with the wafer, to align the wafer on said chuck with said corresponding probe card assembly; and a second robot configured to move said movable carriage to any one of said wafer test sites and to place said movable carriage at least partially within said any one of said wafer test sites” in combination with all other elements as claimed in claim 1. 
   As to claim(s) 2-9 and 18-19, the claims are allowed as they further limit allowed claim 1.
          Regarding claim 20, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “ A system for testing a plurality of wafers, comprising: ….a first alignment assembly configured to align the wafer rotationally; a first robot configured to retrieve the wafer from said receptacle and to place the wafer on said first alignment assembly and to move the wafer from said first alignment assembly to a position above said chuck; and a second alignment assembly configured to hold said chuck, to align said chuck with the wafer, and to align the wafer on said chuck with said corresponding probe card assembly; a second robot configured to move said movable carriage to any one of said wafer test sites; a first vacuum to secure said chuck against said second alignment assembly; a second vacuum to secure the wafer against said top surface of said chuck; and a third vacuum to secure the wafer against said probe card assembly…” in combination with all other elements as claimed in claim 20. 

Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Amemiya (U.S Pub. No. 20150192607).

Conclusion
9.      Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/9/2022